Citation Nr: 0517086	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  95-16 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2005, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

The veteran does not have a chronic prostate disability that 
is related to active service.


CONCLUSION OF LAW

A prostate disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In December 2001, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the December 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either tell VA 
about any additional information or evidence that he wanted 
VA to try to obtain on his behalf or send the evidence itself 
to VA.  The Board finds that the veteran was sufficiently put 
on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after that rating action 
was promulgated did the RO, in December 2001, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
December 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  The Board notes 
that the veteran has not been afforded a VA examination in 
connection with his claim for a prostate disability.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  
Such an examination is necessary if there is competent 
medical evidence of a current disability and evidence that 
the disability may be associated with the claimant's active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
As discussed in more detail below, the evidence is absent a 
diagnosis of or treatment for any sort of prostate problem 
during the veteran's active military service.  The Board, 
therefore, finds that the record contains sufficient evidence 
for a decision to be made on the claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

II.	Laws and Regulations

The veteran is seeking service connection for a prostate 
condition.  At the February 2005 Board hearing, the veteran 
testified that he was diagnosed with prostate problems in 
active service in 1963 or 1964.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

III.	Background Information

An August 1985 progress note indicated that the veteran 
presented for evaluation of an enlarged prostate.  The 
veteran reported penile discharge 2-3 times per year, no 
pain, no history of GC or prostatitis, no prior history of GU 
surgery, nocturia times 1-2, daytime frequency, varying 
strength of stream, no urgency, no hesitancy, T.D.  After 
examination of the veteran, the impression was no significant 
apparent GU disease.   Subsequent medical records contain 
episodic reports of prostate symptomatology. 



VA outpatient records include "prostatic hypertrophy, 
benign" on their computer-generated problem list.  In 
addition, in an April 1992 letter, Dr. JAA referenced an 
enclosed problem list that included "recurrent prostatitis, 
1964."  

In A February 1999 letter, Dr. AGJ stated that the veteran 
was seen in the Urology Clinic at H. University Hospital in 
October 1993 and that his chief complaint was urinary 
urgency.  Dr. AGJ stated that the veteran was a known 
diabetic on 32 units of insulin and that the diabetes was 
uncontrolled at that time.  Dr. AGJ stated that physical 
examination of the veteran showed the prostate to be not 
enlarged or indurated but with a mild left sided 
preponderance.  He also stated that the urinary systems 
improved rapidly with improved diabetes control and that the 
veteran subsequently underwent prostate biopsy which showed 
"no evidence of malignancy."

IV.	Discussion

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  It goes without 
saying this responsibility is more difficult when, as here, 
medical evidence of a current diagnosis differs.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  That being said, the Board finds that it has 
serious reservations as to whether the veteran actually 
suffers from a current prostate disability.

In addition, the service medical records are absent 
complaints, findings or diagnoses of any prostate problems or 
symptoms of prostate problems during service.  On the 
clinical examination for separation from service, the 
veteran's genitourinary system was evaluated as normal.  On 
the Report of Medical History completed by the veteran in 
conjunction with his discharge examination, the veteran 
denied ever having frequent or painful urination.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from a prostate disability during service. 

There is similarly no competent medical evidence of record 
that links a prostate disability to any incident of service.  
Although Dr. JAA's problem list included "recurrent 
prostatitis, 1964," there is no indication where that 
information originated.  United States Court of Appeals for 
Veterans Claims (Court) held that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In this instance, the 
reference to "recurrent prostatitis, 1964" is not 
considered competent medical evidence as it was not based on 
a review of the relevant earlier records and is not 
consistent with the existing evidence which tends to show 
that prostate disease developed long after service.    
  
Although the veteran contends that he suffers from a prostate 
disability which is related to his service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links a current prostate 
disability to any incident or incidents of service, service 
connection for a prostate disability must be denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a prostate disability 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


